Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 1 of 10 PageID #: 2668




                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

  UNITED STATES OF AMERICA
                                                 §
  v.                                             §     Case Number: 4:19-CR-00068
                                                 §     Judge Mazzant
  DAVID MCKINNEY                                 §
                                                 §

                              MEMORANDUM OPINION & ORDER

          Pending before the Court is Defendant’s Motion for a Franks Hearing/Suppress (Dkt.

   #740). The Court, having considered the motion, the response, and the applicable law, finds the

   motion must be DENIED.

                                          BACKGROUND

          This motion concerns two search warrants for residences connected to alleged drug

   trafficker Defendant David McKinney (“McKinney”) (Dkt. #758). On February 13, 2019, Tarrant

   County District Judge Mollee Westfall granted search warrants for 7201 Chambers Creek,

   Arlington, Texas and 3251 Matlock Road, Arlington, Texas (Dkt. #740). These warrants were

   based on identical warrant applications written by the Texas Department of Public Safety (“DPS”)

   (Dkt. #740). The supporting affidavits detailed evidence collected by agents from November 1,

   2016, to February 8, 2019 (Dkt. #758). Surveillance tactics used include T-III wiretaps,

   interviews, physical surveillance, controlled purchases, pen registers, pings, and pole cameras

   (Dkt. #758).

          McKinney moves to suppress evidence from searches at these addresses because he alleges

   the supporting affidavits to the search warrants contain six demonstrably false statements:

       1. On November 18, 2018, McKinney “was identified on two different occasions
          arriving and departing a kilogram quantity supply house located at 4903 West
          University, Dallas, TX.”
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 2 of 10 PageID #: 2669




      2. On February 6, 2019, Special Agents “observed McKinney arrive and depart from
         a new (narcotics) stash house location on Pine Street. Agents believed McKinney
         to be picking up kilogram quantities of cocaine and/or delivering large amounts of
         US current to and from the stash house location.”

      3. “On 12/10/18 and 12/11/18, Special Agents again observed McKinney arrive and
         depart from a new (narcotics) stash house location on Blossomheath Street. Agents
         believed McKinney to be picking up kilogram quantities of cocaine Agents
         believed McKinney to be picking up kilogram quantities of cocaine.”

      4. “Mr. McKinney and his cell phone number were positively identified due to a
         traffic stop” on November 27, 2020.”

      5. Drug ledgers located at a stash house “confirmed that MCKINNEY picked up large
         amounts of cocaine from the above listed stash house locations. The drug ledgers
         recorded that MCKINNEY picked up cocaine in the listed amounts--11/18/18: 5
         kilograms; 11/27/18: 3 kilograms of cocaine, etc…” (capitalization in original).

      6. Mr. McKinney would leave each of the two suspected houses and visit the stash
         houses.

          On March 14, 2019, a grand jury indicted McKinney on one count of conspiracy to

   distribute or possess with intent to distribute or dispense cocaine, in violation of 21 U.S.C. § 846

   (Dkt. #87). On January 14, 2021, McKinney moved for a Franks hearing and to suppress evidence

   from the searches (Dkt. #740). On January 28, 2021, the Government responded (Dkt. #758).

                                        LEGAL STANDARD

          A valid search warrant may be issued only upon a finding of probable cause. United States

   v. Brown, 941 F.2d 1300, 1302 (5th Cir. 1991). The information necessary to show probable cause

   must be contained within a written affidavit given under oath. Id. Probable cause does not require

   proof beyond a reasonable doubt; a judge need only have a substantial basis for concluding a search

   would uncover evidence of wrongdoing. Id. Whether probable cause exists requires a practical,

   common-sense determination of whether the circumstances establish a fair probability contraband

   or evidence of a crime will be found in a particular place. United States v. Steele. 353 Fed.Appx.



                                                    2
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 3 of 10 PageID #: 2670




   908 (5th Cir. 2009).

          When reviewing a motion to suppress, courts apply a two-step test. See United States v.

   Sibley, 448 F.3d 754, 757 (5th Cir. 2006). In the first step, courts determine whether the good-

   faith exception to the exclusionary rule applies. Id.; see also United States v. Leon, 468 U.S. 897,

   920 (1984). Under the good faith exception, where probable cause for a search warrant is based

   on incorrect information, the evidence will not be excluded if “the officer's reliance upon the

   information's truth was objectively reasonable.” Id. (quoting United States v. Cavazos, 288 F.3d

   706, 709 (5th Cir. 2002)). Because a warrant is normally issued by a magistrate, issuance alone

   “normally suffices to establish good faith on the part of law enforcement officers.” United States

   v Craig, 861 F.2d 818, 821 (5th Cir. 1988). When the good-faith exception applies, the motion to

   suppress may be denied without any further inquiry. See United States v. Cherna, 184 F.3d 403,

   407 (5th Cir. 1999). If the good-faith exception does not apply, courts then look to whether there

   was a substantial basis for the magistrate's determination that probable cause existed. Id. at 407.

          The good-faith exception does not apply if: (1) the affiant recklessly disregarded the truth

   or knowingly misled the issuing judge with false information; (2) the issuing judge wholly

   abandoned their judicial role; (3) the warrant is based on an affidavit that lacks an indicia of

   probable cause so as to render belief in it unreasonable; and (4) the warrant is so facially deficient

   in failing to particularize the place to searched or things to be seized. United States v. Payne, 341

   F.3d 393, 399–400 (5th Cir. 2003). When challenging application of the good faith exception, the

   defendant carries the burden to prove by a preponderance of the evidence that it does not apply.

   United States v. Rosa, 721 Fed. App'x 403 (5th Cir. 2018).

          A Franks hearing “is a hearing to determine whether a police officer’s affidavit used to

   obtain a search warrant was based on false statements by the police officer.” United States v.



                                                     3
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 4 of 10 PageID #: 2671




   Richardson, 478 F. App’x 82, 83 n.1 (5th Cir. 2012) (citation omitted). A defendant is only entitled

   to a Franks hearing if they show: (1) allegations in the supporting affidavit are false; (2) the false

   allegations were deliberate or were made with a reckless disregard for the truth; and (3) the

   allegations are so material the remainder of the affidavit is insufficient to support a finding of

   probable cause. United States v. Dickey, 102 F.3d 157, 161–62 (5th Cir. 1996) (citing Franks v.

   Delaware, 438 U.S. 154, 171 (1978)). Even if a defendant satisfies the first two prongs of the test,

   they are not entitled to a Franks hearing if, when the falsehood is set aside, “there remains

   sufficient content in the warrant affidavit to support a finding of probable cause.” Dickey 102 F.3d

   at 161–62; see also United States v. Privette, 947 F.2d 1259, 1261 (5th Cir. 1991). Only if the

   false statements are “necessary to the finding of probable cause,” does the Fourth Amendment

   require a hearing. Franks, 438 U.S. at 156. Under Franks, there is a “presumption of validity with

   respect to the affidavit supporting the search warrant” and a defendant must make a “substantial

   showing” in proving the evidence should be suppressed. Id.

                                               ANALYSIS

          McKinney asks the Court to: (1) hold a Franks hearing on the motion to suppress; and (2)

   suppress all evidence obtained from the search warrants because the affidavits contained six false

   statements (Dkt. #740). The Government disagrees, arguing a Franks hearing is unwarranted

   because the affidavits did not contain false statements and, even if they did, the agents acted in

   good faith.

          The Court finds a Franks hearing should not be granted because McKinney did not carry

   his burden in proving the affidavits contained false statements, were made deliberately or

   recklessly, and were material to the finding of probable cause. The Court also finds the evidence

   should not be suppressed because the agents acted in good faith.



                                                     4
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 5 of 10 PageID #: 2672




   I.     Frank’s Hearing

          To be entitled to a Franks hearing, McKinney must first prove: (1) the affidavits contain

   falsehoods; (2) the false statements were made deliberately or with reckless disregard for the truth;

   and (3) the warrant did not have probable cause without these false statements.

          i.      Falsity

          Proving falsity requires more than merely providing conclusory statements, but it requires

   “an offer of proof.” Winfrey v. San Jacinto Cty., 481 F. App’x 969, 980 (5th Cir. 2012) (quoting

   Franks, 438 U.S. at 171). Alleging something is debatable is not enough to satisfy this burden.

   See United States v. Symmank, 397 F. App’x 991, 994 (5th Cir. 2010).

          Here, the Court finds McKinney did not carry his burden in making a substantial showing

   of false or misleading statements in the affidavits. First, McKinney does not demonstrate how the

   identification of him driving the black SUV to the stash house on November 18, 2018 is based on

   false information. McKinney argues agents fabricated this identification because there is no clear

   video footage. But while agents may not have visual footage, this identification is not false because

   they used other surveillance tools to corroborate the identification. Agents tracked McKinney’s

   cell phone location between November 15, 2018 and January 9, 2019. While tracking his cell

   phone on November 18, agents observed the black SUV mirror the exact path of the pings. And

   not only did the pinging track the black SUV to the stash house, but it showed the car stop at

   McKinney’s residence later in the night. In the affidavit, affiants noted this reliance on multiple

   surveillance methods to form the basis of their identification. Contrary to McKinney’s asserting,

   the affidavit never states it is solely based on video footage. As this evidence supports the

   identification, McKinney fails to prove how this allegation in the affidavit is false.

          Second, McKinney does not demonstrate how the identifications of him driving the black



                                                    5
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 6 of 10 PageID #: 2673




   SUV to the stash house on December 10 and 11, 2018 are based on false information. McKinney

   argues agents did not identify him because there is no clear video footage. But, as before, agents

   used other evidence to support the identification. By December 10 and 11, 2018, agents had

   already observed McKinney driving an identical black SUV to the stash on several occasions.

   Further, on December 11, 2018, Special Agent Poling personally observed McKinney driving the

   black SUV when he pulled up next to him on the street. McKinney argues there are no notes

   supporting the identification, but Special Agent Poling memorialized the positive identification in

   his report. As this evidence supports the identification, McKinney fails to prove how this

   allegation in the affidavit is false.

           Third, McKinney does not demonstrate how the identification of him driving the black

   SUV to the stash house on February 6, 2019 is based on false information. McKinney argues law

   enforcement fabricated this identification because there is no clear video footage. But like on

   November 18, 2018, agents used other surveillance tools to corroborate the identification. By

   February 6, 2019, agents had already observed McKinney driving an identical black SUV to the

   stash house on several occasions. These prior identifications bolster their identification on this

   occasion. Further, agents were able to confirm his visit to the stash house using ledgers obtained

   from a subsequent search of a related drug traffic house on February 7, 2019. The ledger includes

   arrival and departure times for an individual using the alias “More,” which correspond exactly to

   McKinney’s location through cell phone pinging. Agents also associate the alias “More” with

   McKinney because “More” is short for “Moreno,” a slang term used in Spanish to refer to dark

   skinned people, and McKinney is the only African American agents observed frequenting the stash

   house. As this evidence bolsters the identification, McKinney fails to prove how this allegation in

   the affidavit is false.



                                                   6
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 7 of 10 PageID #: 2674




          Fourth, McKinney does not demonstrate how agents falsified the connection of the tracked

   cell phone number to McKinney. McKinney argues agents base the connection solely on

   information obtained from a traffic stop of McKinney on November 27, 2018, and because the car

   contained two people, they are unable to confirm who owns the cell phone. But this ignores other

   surveillance on McKinney. Agents began surveilling McKinney on the morning of November 27,

   2018. Agents observed his actions throughout the day and matched these movements to the tracked

   location of the cell phone. When he entered the car and began driving in the morning, the cell

   phone matched his movement. When he exited his car and entered his residence in the evening,

   the cell phone tracking matched his movement. And during each stop McKinney made throughout

   the day, the cell phone tracking matched his movement. McKinney suggests agents solely relied

   on the traffic stop to connect McKinney to the cell phone number, but agents only used the traffic

   stop to confirm the identity of the man they were following throughout the entire day. Agents did

   not search the cell phones or record the cell phone numbers of either individual during, but rather

   used the stop to check McKinney’s license. As this evidence supports the connection of the cell

   phone to McKinney, McKinney fails to prove this allegation in the affidavit is false.

          Fifth, McKinney does not demonstrate how agents lied about the ledger entries for “More”

   chronical McKinney’s illegal activity. McKinney argues the drug ledgers do not list Mr.

   McKinney’s name, picture, or anything to positively confirm him as the person who picked up the

   cocaine on the dates in the ledger. But the dates and times of arrival and departure under the name

   “More” directly correlate to the timing of cell phone location tracking on McKinney. Further, a

   cooperating defendant confirmed the ledgers depict cocaine transactions and positively identified

   McKinney as a party. McKinney is also the only African American man seen at the stash location,

   and “More” is short for “Moreno,” a slang term used in Spanish to refer to dark skinned people.



                                                   7
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 8 of 10 PageID #: 2675




   As the evidence corroborates “More” being an alias of McKinney in the ledger, McKinney fails to

   prove this allegation in the affidavit is false.

           Lastly, McKinney does not demonstrate how agents lied about observing him travel to and

   from the searched addresses to the stash house on February 6, 2019. McKinney argues agents lied

   because both warrants state he traveled to the stash house from the searched address at the same

   time, which is impossible. But McKinney misreads the warrants. Based on cell phone location

   tracking and visual confirmation, agents observed McKinney make trips back and forth between

   all the three locations throughout the day. While each warrant only refers to one location, this

   does not mean the trips occurred simultaneously. Because this evidence supports the observation,

   McKinney fails to prove this allegation in the affidavit is false.

           As McKinney fails to prove any of the challenged statements are false, McKinney fails to

   carry his burden of proving falsity.

           ii.     Wrongdoing

           In assessing wrongdoing, courts should deny a motion for a Franks hearing if the affiant

   reasonably believed the veracity of the affidavit. See United States v. Arispe, 328 F. App’x 905,

   907 (5th Cir. 2019).

           Here, the Court finds McKinney did not make a substantial showing the affidavits were

   deliberately or recklessly false. The Court finds the allegations in the affidavit are not false for the

   reasons stated above. Even if the statements were slightly inaccurate, they are reasonable

   inferences made from a lengthy surveillance operation on McKinney. Further, McKinney did not

   make any offer of proof how the challenged statements amount to deliberate or reckless falsehoods.

   McKinney only argues the evidence demonstrates a “clear deliberate pattern” of gross

   exaggeration.



                                                      8
Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 9 of 10 PageID #: 2676




          As none of the challenged statements are false, McKinney fails to carry his burden of

   proving wrongdoing.

          iii.    Materiality

          Courts should deny a motion for a Franks hearing if, even when any false statements are

   excised, the affidavit would still “give the reviewing judge probable cause for” issuing the warrant.

   United States v. Signoretto, 535 F. App’x 336, 340 (5th Cir. 2013).

          Here, the Court finds McKinney did not make a substantial showing the warrants lacked

   probable cause without the disputed identifications. McKinney is charged with one count of

   conspiracy to distribute or possess with intent to distribute or dispense cocaine, in violation of 21

   U.S.C. section 846 (Dkt. #87). Agents searched the two addresses under suspicion of finding

   money, documents, and digital devices related to the sale, purchase, and customers of cocaine

   trafficking. Even excising the disputed parts of the affidavit, the issuing judge still had probable

   cause to support the warrant. The unchallenged portions of the affidavit allege: agents intercepted

   cell phone conversations implicating McKinney, a cooperating defendant identified McKinney as

   a “runner” transporting cocaine for the drug trafficking operation, a second cooperating

   codefendant identified McKinney by photo as a customer of the drug trafficking operation, and

   agents observed McKinney driving back and forth between the search addresses and his residence

   on multiple occasions. McKinney argues, without the excised statements, the remainder of the

   affidavits are only uncorroborated allegations. But taken together, the cell phone intercepts,

   informants, and visual identifications support a finding of probable cause.

          As there is probable cause to support the warrant even without the disputed parts of the

   affidavit, McKinney fails to carry his burden of proving materiality. Because McKinney did not

   prove falsity, wrongdoing, and materiality, his motion for a Franks hearing should be denied.



                                                    9
    Case 4:19-cr-00068-ALM-CAN Document 768 Filed 02/26/21 Page 10 of 10 PageID #: 2677




       II.    Motion to Suppress

              The Government argues the motion to suppress should be denied, regardless of the veracity

       of McKinney’s objections, because agents acted in good faith in obtaining the warrant. McKinney

       does not address the good faith exception, but he does allege agents acted deliberately and grossly

       exaggerated the evidence to bolster a weak case for probable cause.

              The Court finds agents acted in good faith in obtaining the warrant. As addressed above,

       none of the challenged statements in the affidavit are demonstrably false and there is no evidence

       agents deliberately or recklessly misled the judge. Agents based each identification on more than

       mere video footage, but surveillance over the course of several months. Before obtaining the

       warrant, officers also corroborated this surveillance with information in the ledger matching the

       cell phone pinging. For the good faith exception not to apply, the affidavit would have to be “so

       lacking in indicia of probable cause as to render officer’s belief in its existence unreasonable.”

       United States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006). McKinney does not meet this standard.

       Because the good faith exception applies, the motion to suppress may be denied without any further

       inquiry into probable cause. See Cherna, 184 F.3d at 407.

                                               CONCLUSION

.             McKinney did not carry his burden in proving the challenged statements are false, agents

       acted deliberately or recklessly, the search warrant otherwise lacked a basis for probable cause,

       and officers acted in bad faith. It is therefore ORDERED that Defendant’s Motion for a Franks

       Hearing/Suppression (Dkt. #740) is hereby DENIED.
             SIGNED this 26th day of February, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES
                                                    10     DISTRICT JUDGE
